DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10 and 19 have been amended changing the scope and contents of the claim. 
Claim 20 has been newly added.
Applicant’s amendment filed November 18, 2022 overcomes the following objection/rejection(s) from the last Office Action of November 7, 2022:
Objections to the claims for minor informalities 

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 10 and 19, Applicant argues, “Hashimoto and Glover, even assuming the sake of argument that they are properly combinable (which Applicant does not concede), do not teach or otherwise render obvious the features of claims 1. 10 and 19 (Remarks, page 6).”
Specifically, regarding claims 1, 10 and 19, Applicant argues, “With regard to the previously recited feature “estimating a source-detector orbit that will reduce severity of metal artifacts,” the Office alleges that Hashimoto, at paragraph [0040], teaches this feature. Applicant respectfully disagrees for the following reasons (Remarks, page 6)”
Examiner respectfully disagrees. As noted prior, Hashimoto discloses at paragraph 0040, “In one example, the artifact reduction processing unit 204 instructs the operation control unit 44 not to scan the X-ray beam and prevent a CT image from being generated in order to prevent artifacts in a section where metal exists. In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists.” Further, it should be noted that preventing artifacts from an output reads on “that will reduce severity of metal artifact” as claimed based on BRI interpretation, and due to the fact that removing and/or mitigating metal artifacts is the intended outcome in Hashimoto.   
Specifically, regarding claims 1, 10 and 19, applicant argues, “With further regard to the feature “moving an imaging system to locations consistent with the source-detector orbit that was estimated or to locations close to the source-detector orbit that was estimated and within existing spatial constraints,” the Office alleges that Hashimoto at paragraphs [0040] and [0055] teaches this feature. Applicant respectfully disagrees for the following reasons. (Remarks, page 7).”
Examiner respectfully disagrees. As cited, prior and in addition to the above arguments, being that Hashimoto discloses limiting the orbit to the areas that only would contain normal data sets, Hashimoto also discloses executing that process by limiting the orbit according to the angles that would output the normal data sets.  As cited prior at paragraph 0040, “In one example, the artifact reduction processing unit 204 instructs the operation control unit 44 not to scan the X-ray beam and prevent a CT image from being generated in order to prevent artifacts in a section where metal exists. In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists” and further at paragraph 0055, “A scan plan is created. This scan plan is transferred to the artifact reduction processing unit 204. The artifact reduction processing unit 204 waits for a scan (actual measurement) start instruction (S24).” The scan plan cited in Hashimoto is read as the scan that is taken which is from a specific angle in the orbit, and further is a scan of the normal data set (that which does not contain a metal artifact). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over a machine translation of JP 2012040284 (hereinafter JP ‘284), and further in view of GARY H. GLOVER, NORBERT J. PELC, "An algorithm for the reduction of metal clip artifacts in CT reconstructions", General Electric Company, Medical Systems Division, Applied Science Laboratory, April 21, 1981, 10 pages. (hereinafter Glover).
Regarding independent claim 1, JP ‘284 teaches a method for metal artifact avoidance in 2D x-ray imaging (Paragraph [0001] The present invention relates to an X-ray CT apparatus, and more particularly, to a countermeasure technique for artifacts caused by metal in a subject) comprising:
determining a  location of metal in an object of interest to be scanned (abstract, “when there is even one scout image in which an X-ray attenuation amount for the slice position is higher than a threshold indicating metal in the plurality of scout images;” paragraph 0020, “This CT image usually corresponds to a two-dimensional tomographic image, but a three-dimensional image may be constructed.”, paragraph 0032, “the reconstruction calculation unit 46 executes a calculation for forming a CT image”);
estimating a source-detector orbit that will reduce severity of metal artifacts (paragraph 0040, “In one example, the artifact reduction processing unit 204 instructs the operation control unit 44 not to scan the X-ray beam and prevent a CT image from being generated in order to prevent artifacts in a section where metal exists. In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists.”);
moving an imaging system to locations consistent with the source-detector orbit that was estimated or to locations close to the source-detector orbit that was estimated and within existing spatial constraints (paragraph 0040, “In one example, the artifact reduction processing unit 204 instructs the operation control unit 44 not to scan the X-ray beam and prevent a CT image from being generated in order to prevent artifacts in a section where metal exists. In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists;” paragraph 0055, “A scan plan is created. This scan plan is transferred to the artifact reduction processing unit 204. The artifact reduction processing unit 204 waits for a scan (actual measurement) start instruction (S24).”  A scan plan reads on the estimated source-detector orbit because this scan plan is intended to reduce/mitigate artifacts); and
scanning the object or the volume of interest according to the source-detector orbit  (paragraph 0040, “In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists;” paragraph 0056, “When there is a scan start instruction, the artifact reduction processing unit 204 causes the operation control unit 44 to start an X-ray beam scanning routine (S26).”).
JP ‘284 teaches metal artifact avoidance for 2D x-ray imaging, but not specifically for artifacts in 3D x-ray imaging as claimed.  However, JP’284 suggests as noted above that 3D image may be constructed.  In the related art, Glover teaches identifying “volume artifacts” and the need to “reduce or eliminate them” (Page 799, left column, “Introduction”, 1st paragraph and last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Glover in order to reduce the appearance of volume artifacts caused by implanted surgical metal clips in 3D CT imaging (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, JP ‘284 further discloses wherein the determining further comprises one or more of the following: (it should be noted the following limitations are recited in the alternative, and thus, the underlined is considered) performing an initial 3D scan of the object or volume of interest, acquiring one or more x-ray projection images of the object or volume of interest (paragraph 0034, “a scout image as a two-dimensional transmission image such as an X-ray photograph is formed;” paragraph 0020, “This CT image usually corresponds to a two-dimensional tomographic image, but a three-dimensional image may be constructed.”) or using a tracking system comprising one or more cameras or electromagnetic trackers to locate the metal (NOTE: the claim stipulates alternative language, and 1 of the 3 options are met).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, JP ‘284 further discloses wherein the source-detector orbit comprises a position and orientation of an x-ray source and a detector for projections to be acquired in the 3D x-ray imaging (paragraph 0040, “In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists;” being that the system determines where not to scan, the system is consequently determining where to scan, and that includes position and orientation information; 3D x-ray imaging has already been explained to be obvious in view of Glover; paragraph 0055, “A scan plan is created. This scan plan is transferred to the artifact reduction processing unit 204. The artifact reduction processing unit 204 waits for a scan (actual measurement) start instruction (S24).”  A scan plan reads on the estimated source-detector orbit because this scan plan is intended to reduce/mitigate artifacts).	
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, JP ‘284 further discloses wherein the estimating the source-detector orbit further comprises computing an objective function that is based on the 3D location of the metal that was determined (paragraph 0049, “The term “thick” metal as used herein means a metal whose degree of X-ray attenuation is so large that the artifact reduction calculation cannot correct the artifact sufficiently small. In this example, if at least one of the scout images in a plurality of directions has a maximum value of X-ray attenuation in the section of 5 or more, the section is a difficult correction section;” the function is based on a maximum value of attenuation at a position of the gantry, which determines the metal location; 3D x-ray imaging has already been explained to be obvious in view of Glover), wherein the objective function describes a characteristic that is associated with metal artifacts in 3D image reconstruction (abstract, “when there is even one scout image in which an X-ray attenuation amount for the slice position is higher than a threshold indicating metal in the plurality of scout images;” 3D x-ray imaging has already been explained to be obvious in view of Glover, i.e., attenuation reads on characteristic associated with metal artifacts).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, JP ‘284 further discloses wherein the characteristic comprises an estimation of a spectral shift, an attenuation (abstract, “when there is even one scout image in which an X-ray attenuation amount for the slice position is higher than a threshold indicating metal in the plurality of scout images,”), or combinations thereof.
Regarding dependent claim 6, the rejection of claim 4 is incorporated herein. Additionally, JP ‘284 further discloses wherein the objective function is based on one or more of: a range in a metric map along a rotation axis of a gantry, a standard deviation of a metric map along a rotation axis of a gantry, a maximum of the metric map along the rotation axis of the gantry (abstract, “when there is even one scout image in which an X-ray attenuation amount for the slice position is higher than a threshold indicating metal in the plurality of scout images;” paragraph 0049, “The term “thick” metal as used herein means a metal whose degree of X-ray attenuation is so large that the artifact reduction calculation cannot correct the artifact sufficiently small. In this example, if at least one of the scout images in a plurality of directions has a maximum value of X-ray attenuation in the section of 5 or more, the section is a difficult correction section.”), a sum of metric maps for a range of rotation angles of the gantry.
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, JP ‘284 further discloses wherein the severity of metal artifacts is reduced compared to a circular path in a plane perpendicular to a long axis of the object (paragraph 0055, “Reconstruction calculation is performed after the processing for reducing artifacts is performed on the obtained projection data, and X-ray beam scanning is not performed in the section determined to be a difficult correction section (and therefore the reconstruction calculation is not performed). A scan plan is created. This scan plan is transferred to the artifact reduction processing unit 204. The artifact reduction processing unit 204 waits for a scan (actual measurement) start instruction (S24);” a scan plan is created which reduces artifacts by further not performing scanning where there would be a difficult correction (and further no reconstruction).).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, JP ‘284 further discloses wherein the scanning further comprises acquiring a plurality of x-ray projections along the source-detector orbit (paragraph 0040, “In one example, the artifact reduction processing unit 204 instructs the operation control unit 44 not to scan the X-ray beam and prevent a CT image from being generated in order to prevent artifacts in a section where metal exists. In accordance with this instruction, the operation control unit 44 does not scan the X-ray beam at the slice position corresponding to the section where the metal exists.”) and forming a 3D image reconstruction of the object (paragraph 0032, “The reconstruction calculation unit 46 executes a calculation for forming a CT image based on a lot of data obtained by rotational scanning of the X-ray beam. In this case, a three-dimensional image may be constructed. Various known methods can be used for the reconstruction operation.”).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, JP ‘284 further discloses wherein the forming the 3D image reconstruction further comprises performing one or more 3D image reconstruction algorithms comprising 3D filtered back projection, other analytical methods for 3D image reconstruction (paragraph 0032, “The reconstruction calculation unit 46 executes a calculation for forming a CT image based on a lot of data obtained by rotational scanning of the X-ray beam. In this case, a three-dimensional image may be constructed. Various known methods can be used for the reconstruction operation. For example, in the case of the non-helical scan method, a CT image is constructed by performing a known reconstruction operation on projection data obtained at each rotation angle for each slice position. Similarly, in the case of helical scanning, a known reconstruction operation may be performed.”), model-based image reconstruction, deep-learning, or neural network reconstruction.
Regarding independent claim 10, the rejection of claim 1 applies directly. Additionally, JP ‘284 discloses an x-ray imaging system (Paragraph 0001, “The present invention relates to an X-ray CT apparatus, and more particularly, to a countermeasure technique for artifacts caused by metal in a subject;” paragraph 0009, “An X-ray CT apparatus according to the present invention causes a measurement unit including an X-ray generator and an X-ray detector to rotate and scan a subject around a rotation center axis, and the measurement unit and the subject;” paragraph 0020, “This CT image usually corresponds to a two-dimensional tomographic image, but a three-dimensional image may be constructed;” CT generates 3D images) comprising:
a 3-D x-ray imaging device comprising a gantry that is movable in a plurality of tilt angles along a tilt axis and a plurality of rotation angles along a rotation axis (paragraph 0015, “The measurement unit 10 has a main body 16 having a gantry 18;” paragraph 0016, “On the other hand, measurement units (X-ray generator, X-ray detector), which will be described later, are accommodated in the gantry 18 and rotate around the rotation center axis;” paragraph 0025, “The gantry rotation mechanism 66 is a mechanism that rotates the entire base including the displacement mechanism mounted thereon by rotating the rotation base”); and
a hardware-processor configured to execute instructions (paragraph 0020, “The arithmetic control unit 12 is configured by a normal computer system or the like, and specifically includes a processor 30”).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 12, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding dependent claim 13, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding dependent claim 15, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 16, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 
Regarding dependent claim 17, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 8 applies directly. 
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 9 applies directly. 
Regarding independent claim 19, the rejection of claim 1 applies directly. Additionally, JP ‘284 discloses a non-transitory computer readable medium comprising instructions that when executed by a hardware processor are configured to perform a method for metal artifact avoidance in 3D x-ray imaging (Paragraph 0001, “The present invention relates to an X-ray CT apparatus, and more particularly, to a countermeasure technique for artifacts caused by metal in a subject;” paragraph 0030, “The processor 30 includes a CPU and various programs”).
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, JP ‘284 in the combination further discloses wherein the source-detector orbit is a titled circular orbit (Figure 2; as seen in figure 2, the source and detectors rotate around the gantry, making a tilted circular orbit (i.e., not only at the top, and bottom of the gantry which would be straight), as the source and detector leave from their top and bottom locations, this is read as the tilted circular orbit)) or a non-circular orbit (NOTE: non-circular orbit is not evaluated due to the “OR”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 1627601 discloses methods for reducing metal artifacts in image reconstruction
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668